IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


SANTANDER BANK, N.A.,                   : No. 259 EAL 2015
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
KING DRIVE CORP.; A LA CARTE            :
ENTERPRISES, INC.; ANGINO &             :
ROVNER, P.C. AND RICHARD C.             :
ANGINO AND ALICE K. ANGINO, H/W,        :
                                        :
                  Petitioners           :


                                     ORDER


PER CURIAM

     AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.